Title: To Benjamin Franklin from Jeremiah Miller, 11 December 1769
From: Miller, Jeremiah
To: Franklin, Benjamin


Much respected Sir,
New London 11 Decemr. 1769.
It is not a want of the higest regard and Esteem for you (an old Friend and Auquaintance of my Dear Fathers) that is the Cause of my not troubling you with a line, but your Correspondence and Connections with the greatest men and Geniuses of the present age; and the Sense I have of your Superiour Merrit, which Induces me to think any literary Efforts of mine would be Impertinent.
Duty now Excites me (if you are not auquainted with it) to thank you on my Sons Behalf who is now in the Post Office in this Town; on Mr. Chews throwing it up, he was much urged by Most of the Gentlemen in Town to take the Care of it upon him, (if agreable to Mr. Foxcroft) and as I knew he had quite enough in the writing way on his hands, I advised him not to undertake it; but as he has done it, if agreable to you and Mr. Foxcroft would have him Continue therein, but as there is Considerable writing necessary to keep the accounts regular, and the Office rent and Fire wood &c Costs at Least £5 per annum, and the whole Profitts but about £20 per annum, whether you would not think it reasonable the Comptroller should alow him that Charge; Especially as its Impossible to avoid trusting Out the Letters Quarterly, which money can never be Seasonably Enough Collected to Pay the Post, and this he advances punctually, and I hope his Conduct will be to acceptance. I have sent two Pamphlets to Dr. Johnson on the Susquehanah disputes, and herewith Inclose you a Petition printed with types made in this Colony, they are not correct for want of proper [in margin: verte] Conveniency which the Inventor Expects to get as the Assembly have lent him some money to Carry it on. It would be a pleasure I could wish, to be able to furnish you with any American Matters that were new or Entertaining; the most of which we talk of, or know, is Transported from one End of the Continent to the Other, in the News Papers there are things you have a thorough knowledge of, (American Greiveances) and I beleive theres no American whose heart has not a most gratefull Sense of your Assiduity and Important Services in this Critical Era. That the Almighty may reward you with Unceassing Felicity hereafter is the real wish of your Most Obliged and Affectionate Humble Servant
Jer. Miller
P.S. Should have returned my thanks to Mr. Foxcroft (to whome I am unknown) for my Son, but soon after he received his Deputation I heard Mr. Foxcroft went to Maryland and thence to England, may I be allowed to do it by you. I am with Supra
To Benjamin Franklin Esqr
 Endorsed: Mr Miller New London, Decemr 11. 1769
